   Case 18-00751-SMT   Doc 34    Filed 01/28/19 Entered 01/28/19 13:40:10   Desc Main
                                 Document     Page 1 of 4
The document below is hereby signed.

Signed: January 28, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    KIM RASHEDA SAVOY,                    )     Case No. 18-00751
                                          )     (Chapter 7)
                       Debtor.            )     Not for Publication in
                                          )     West’s Bankruptcy Reporter.

                            MEMORANDUM DECISION RE
            CAR LESSOR’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Based on alleged defaults in car lease payments, and failure

    of the debtor to pay the price owed for purchasing the car at the

    end of the lease term, the debtor’s car lessor has pursued a

    motion for relief from the automatic stay to permit it to take

    possession of the car and to sell, lease, or otherwise dispose of

    the car.    The debtor opposes the motion on the basis that the

    lessor caused damage to her equipment in the car, and has failed

    to properly credit her for payments she submitted to the lessor,

    thus eliminating any alleged default in payments under the lease

    and reducing the amount she owes to purchase the car.              The

    chapter 7 trustee has not opposed the motion.             For reasons stated

    at the hearing on the motion, and elaborated upon in this

    decision, I am granting the motion.
Case 18-00751-SMT   Doc 34   Filed 01/28/19 Entered 01/28/19 13:40:10   Desc Main
                             Document     Page 2 of 4


      In this case under Chapter 7 of the Bankruptcy Code, the

lease has been rejected by the trustee by operation of 11 U.S.C.

§ 365(d)(1).    Accordingly, the lease is no longer property of the

estate and has been abandoned by reason of rejection to the

debtor.   See In re Couture, 225 B.R. 58, 64 (D. Vt. 1998).

Instead of the lease being property of the estate, the lease is

property of the debtor that she may deal with outside of the

bankruptcy case.     The debtor’s claims that the lessor damaged her

equipment in the car and failed to give her credit for certain

payments constitute a recoupment defense that may reduce (or

theoretically eliminate) the alleged debt owed to the car lessor

and the amount she is required to pay to purchase the car.                The

issue of the appropriate amount of the recoupment can be

addressed in a court of competent jurisdiction other than the

bankruptcy court.1     The chapter 7 trustee, as representative of

the estate, saw no reason to oppose the motion, and that suggests

that he concluded that granting the motion will have no impact on

the administration of the bankruptcy estate.            The debtor did not

point to any right she has under the Bankruptcy Code that would

be affected by lifting the automatic stay.            Nor has she pointed


      1
        The debtor believes she will be able to pay whatever is
the correct amount she needs to pay in order to purchase the
vehicle. The parties would be well advised to attempt to come to
a consensual resolution in that regard, with the lessor
attempting to verify or demonstrate as in error the debtor’s
assertion that certain payments she made were not properly
credited.

                                       2
Case 18-00751-SMT   Doc 34   Filed 01/28/19 Entered 01/28/19 13:40:10   Desc Main
                             Document     Page 3 of 4


to any impact on the administration of the bankruptcy estate (or

shown that she would have standing to raise a concern regarding

an impact on the administration of the estate).             The debtor has

advanced no reason that warrants having the issue of the debtor’s

rights under the lease (now a non-estate asset) decided in this

court, or that otherwise warrants keeping the automatic stay in

place.

      The evidence at the hearing on the motion suggested that the

debtor’s claims against the lessor are insufficient to completely

set off the amounts she owes under the lease and the amount she

must pay in order to purchase the car at the price indicated by

the lease.   If, instead, the debtor’s claims entitle her to have

title to the car and to recover an affirmative monetary damage

claim from the lessor, the debtor has not scheduled that right of

a monetary recovery as an asset of the estate.2             The trustee has

not abandoned such a right of an affirmative monetary recovery to

the debtor (unless abandonment of the lease to the debtor

includes abandonment of the right to a monetary recovery from the

lessor).   If the case is closed without the right to a monetary

recovery having been scheduled, and the abandonment of the lease

did not abandon any right to a monetary recovery to the debtor,

the right will not be abandoned to the debtor by operation of 11


      2
        The debtor scheduled the car as though she owns it
(instead of scheduling the lease), but did not schedule any
causes of action she owns.

                                       3
Case 18-00751-SMT                                                    Doc 34   Filed 01/28/19 Entered 01/28/19 13:40:10   Desc Main
                                                                              Document     Page 4 of 4


U.S.C. § 554(c).                                                      The debtor could amend her schedules to

schedule any such right and probably could claim such a right as

an exempt.                                                       In any event, regardless of whether such a right to a

monetary recovery exists, it is not a reason to deny lifting the

automatic stay to permit the lessor to pursue its alleged claim

that a default exists entitling it to take possession of the car,

with the debtor free to raise any defenses she has to the alleged

default and regarding what she owes to purchase the car.

                              An order follows granting Xchange Leasing’s Motion for

Relief from the Automatic Stay (Dkt. No. 23) to permit it, to the

extent permitted by nonbankruptcy law, to take possession of the

leased car and to sell, lease, or otherwise dispose of the car.

                                                                                                  [Signed and dated above.]

Copies to: Debtor; Chapter 7 Trustee; recipients of e-
notifications of orders.




R:\Common\TeelSM\Judge Temp Docs\Savoy (Kim) Grant MFRS_v4.wpd
                                                                                        4
